Title: Thomas Jefferson to John Taggart, 19 June 1813
From: Jefferson, Thomas
To: Taggart, John


          Dear Sir Monticello June 19. 13.
          Your favor of the 6th is duly recieved. considering that you had communicated to mr Jones my letter to mr Hamilton & mr Hamilton’s answer and after that had sent him my letter to you,  I think (since you are pleased to refer it to my judgment) it would be better to avoid importuning him. I know the practice to be to put these applications on a file, and when a vacancy
			 happens to take up the file & give a preference, among approved candidates, according to turn of application. and this without having before given a word of explanation to the applicants
			 which,
			 for obvious reasons can never be done. I have the greater satisfaction in looking forward to the effect of the application already made because it would not be in my power to repeat it.
			 when I
			 retired from the government in 1809. sollicitations from my friends to aid them in their applications for office drew from me an unwary compliance, until these were so multiplied that, however
			 indulgently they were recieved by the government, they became embarrassing to them, & afflicting to myself, as keeping me ever before them as a suppliant, solliciting favors. respect to them
			 as
			 well as to my self had suggested the necessity of my putting an end to these unceasing importunities, & the change in the two departments of war & the Navy, to which they were mostly
			 addressed, offered me the occasion: and from that date I decided to cease all farther interposition.
			 it was a circumstance of satisfaction to me that, the case of your son occurring before the change, enabled me, by the application which had preceded, to manifest my desire to do what would gratify you: and I repeat my confident hope that what was done will
			 have the desired effect in maturity of time, according to the rules of the government. Accept the assurance of my best wishes for this result, & of my respect and esteem for yourself.
          Th:
            Jefferson
        